GIBBONS, Circuit Judge,
concurring.
I join in the judgment and in all of Chief Judge Seitz’s opinion except that part which predicates the right of access by the press to judicial proceedings upon the sixth amendment. I object to that analysis for two reasons. First, it is at least arguable that the plain text of the amendment precludes the use to which it has been put in the majority opinion. The sixth amendment reads in relevant part:
In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial .
(emphasis supplied).
The Constitution should not be interpreted so literally that it would be impossible to find, in the penumbra of the sixth amend*862ment, an interest in both the public and the press. The Supreme Court has recognized a public interest in the jury trial guarantee of that same amendment, Singer v. United States, 380 U.S. 24, 34-36, 85 S.Ct. 783, 13 L.Ed.2d 630 (1965), and has suggested that a similar analysis might apply to the public trial. guarantee, id. at 35 (citing United States v. Kobli, 172 F.2d 919, 924 (3d Cir. 1949)). But cf. Estes v. Texas, 381 U.S. 532, 538, 85 S.Ct. 1628, 14 L.Ed.2d 543 (1965). Thus I agree with the proposition that the sixth amendment protects public as well as defendant interests, although I am not certain that such a doctrine will achieve general acceptance.
My second reason is more fundamental. The sixth amendment applies only to criminal prosecutions. The valuable access rights of the press which Chief Judge Seitz recognizes, and which I fully agree it possess, are not confined to access to criminal prosecutions. The judicial process, civil and criminal, is presumptively in the public domain. It is so because it is a part of the entire political process by which a self-governing democracy governs. To be sure, the operation of the judicial process in civil cases is often of no significance to anyone other than the litigants. But that is not always the case. Dred Scott v. Sandford, 60 U.S. (19 How.) 393, 15 L.Ed. 691 (1857), Plessy v. Ferguson, 163 U.S. 537, 16 S.Ct. 1138, 41 L.Ed. 256 (1896), and Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), are examples of civil cases in which the judicial process considered and decided political issues which were more profound and affected more lives than most legislation. The public’s right of access to the proceedings in these and similar cases is, in my view, at least as important as is the right of access to criminal proceedings.
Protection of that right of access, to the extent recognized in Chief Judge Seitz’s opinion, should rest upon a broader constitutional foundation than is afforded by the sixth amendment. That foundation, I suggest, is the federal common law implied from the first amendment. Moreover, the public access right has a constitutionally protected minimum content. As Justice White observed:
Public [court] records by their very nature are of interest to those concerned with the administration of government, and a public benefit is performed by the reporting of the true contents of the records by the media. The freedom of the press to publish that information appears to us to be of critical importance to our type of government in which the citizenry is the final judge of the proper conduct of public business. In preserving that form of government the First and Fourteenth Amendments command nothing less than that the States may not impose sanctions on the publication of truthful information contained in official court records open to public inspection.
Cox Broadcasting Corp. v. Cohn, 420 U.S. 469, 495, 95 S.Ct. 1029, 1046, 43 L.Ed.2d 328 (1975). The Cox Broadcasting case does not, of course, tell us what records or proceedings must be open. It does suggest, however, that the public’s right to be informed about the conduct of judicial proceedings rests upon the broader constitutional foundation of the first amendment and is therefore equally applicable to civil and to criminal proceedings. Nothing in either Pell v. Procunier, 417 U.S. 817, 94 S.Ct. 2800, 41 L.Ed.2d 495 (1974), or Branzburg v. Hayes, 408 U.S. 665, 92 S.Ct. 2646, 33 L.Ed.2d 626 (1972), suggests a contrary interpretation of the first amendment. Both recognize that the press enjoys no greater right of access to information than does the public generally. Neither, however, suggests that there is no constitutionally protected right of public access, at least to the extent we have in this case recognized it, to information about how one of the three great political branches of our government conducts its business. A decision by Congress or a state legislature to conduct all its business in secret would, I think, run afoul of the first amendment. Similarly, a decision by the judiciary to conduct all its business in secret would not be immune from first amendment scrutiny. Applying that scrutiny in this case, for the *863policy reasons set forth in Chief Judge Seitz’s opinion, I agree fully with the disposition he has arrived at.